UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


DAVID WAYNE BOYCE,                    
              Plaintiff-Appellant,
                 v.
RONALD J. ANGELONE, Director,
Virginia Department of Corrections;
DAVID A. GARRAGHTY, Chief                       No. 00-7467
Warden, Virginia Department of
Corrections; M. C. MILLARD,
Associate Warden, Virginia
Department of Corrections,
              Defendants-Appellees.
                                      
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Raymond A. Jackson, District Judge.
                           (CA-97-798)

                  Submitted: February 28, 2002

                      Decided: April 12, 2002

   Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                            COUNSEL

David Wayne Boyce, Appellant Pro Se. Christopher Garrett Hill,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Rich-
mond, Virginia, for Appellees.
2                        BOYCE v. ANGELONE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   David Wayne Boyce appeals the district court’s order dismissing
his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint alleging Free
Exercise and Equal Protection Clause violations stemming from a
requirement by the Greensville Correctional Center that inmates
prove actual Native American heritage in order to possess items of
Native American spirituality. During the pendency of the appeal, the
Virginia Department of Corrections issued revised inmate religious
property regulations and implemented them effective September 1,
2001. The revised regulations, in explicit terms, do not condition an
inmate’s access to religious items on proof of religious heritage.
Because these department-wide regulations satisfy the declaratory and
injunctive relief requested by Boyce and he does not allege an on-
going violation, we dismiss the appeal as moot. See Toms v. Allied
Bond & Collection Agency, Inc., 179 F.3d 103, 105 (4th Cir. 1999)
(holding that plaintiff must have concrete interest in litigation while
case is on appeal or appeal may be dismissed as moot). We deny
Boyce’s requests for costs associated with filing the complaint and
appeal because he does not qualify for such under either Fed. R. Civ.
P. 54(d) or Fed. R. App. P. 38. We deny Boyce’s motions for sum-
mary judgment and appointment of counsel. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                          DISMISSED